IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 5, 2009
                                     No. 09-50065
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

SALVADOR ISRAEL LOZANO,

                                                   Defendant-Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                               No. 3:08-CR-2247-2


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       The appointed attorney for Salvador Lozano has moved for leave to with-
draw and has filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967). Lozano has filed a response. Our review of the record, counsel’s brief,
and Lozano’s response discloses no nonfrivolous issue. Accordingly, the motion
for leave to withdraw is GRANTED, counsel is excused from further responsi-
bilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.